The Court having considered Appellee's Motion to Dismiss Appeal, filed November 21, 1979, and good cause appearing ORDERS that the Appeal in the above-captioned matter is hereby DISMISSED on the following grounds:
1. The Appeal is untimely filed. The District Court record and 'Appellant's Notice of Appeal indicate that the final order of the District Court was entered into the Court's record on October 3, 1979. Appellee's Motion to Dismiss Appeal indicates that the final order was entered on September 18, 1979. In either event, the Notice of Appeal was filed with the Clerk of the Court of Appeals on November 5, 1979, and was beyond the thirty-day time limit specified under Rule 2(c) of the Rules of Appellate Procedure;
2. Appellant's Notice of Appeal was not properly served upon Appellee or his counsel pursuant to Rule 6 of the Rules of Appellate Procedure by either personal service or certified mail, but was certified to have been "mailed".
*146Dated this 28th day of November, 1979.
IT IS SO ORDERED.
Jerome McCabe
Acting Chief Justice of the Navajo Nation